DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on August 8, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed August 30, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the recitation “the driver power amplifier” at lines 1-2 lacks clear antecedent basis.
As to claim 9, the recitation “the first connection transmit signal” at line 4 lacks clear antecedent basis.
Allowable Subject Matter
Claims 1-2, 4-8, 10-11 are allowed.
Tran (US 2014/0227984) discloses a radio frequency front end circuit for a multimode transceiver (see at least figure 2) comprising: a first operating mode transmit input port WLAN TX; a second operating mode transmit input/receive output port BT-Tx; a hybrid first and second operating mode receive output port 202b; a coexistence filter first port (see one port of filter 208); a coexistence filter second port (see another port of filter 208); an antenna port 18; a first switch network 200 with one or more switch elements together selectively connecting the first operating mode transmit input port, the second operating mode transmit input/receive output port, and the hybrid first and second operating mode receive output port to the coexistence filter first port.  
Gorbachov (US 2012/0280754) discloses a radio frequency front end circuit for a multimode transceiver (see at least figure 1) comprising: a first operating mode transmit input port 28; a second operating mode transmit input/receive output port 66; a coexistence filter first port 68; a coexistence filter second port (see another port of co-existence filter 98); an antenna port 24; a first switch network 90.
Vaisanen (US 6,560,443) discloses a radio frequency front end circuit for a multimode transceiver (see at least figure 2) comprising: a first operating mode transmit input port WLAN TX; a second operating mode transmit input/receive output port BT TX/RX; a first switch network SwA; and a second switch network SwC connected to an antenna port 1.
Regarding claims 1-11, the prior art of record fail to disclose a second switch network with one or more switch elements together selectively connecting the coexistence filter second port to the antenna port.
Claims 3, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran (US 2014/0227984), Gorbachov (US 2012/0280754), Vaisanen (US 6,560,443), and Hagn (US 2002/0090974) disclose a radio frequency front end circuit for a multimode transceiver.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        /NGUYEN T VO/Primary Examiner, Art Unit 2646